Exhibit FRONTIER PRODUCTS OFFTAKE AGREEMENT AND AMENDMENTS EL DORADO REFINERY INDEX Frontier Products Offtake Agreement dated October 19, First Amendment dated September 18, Second Amendment dated September 21, Third Amendment dated December 19, Fourth Amendment dated February 22, 2001. Fifth Amendment dated August 14, SixthAmendment dated November 5, 2001. SeventhAmendment dated April 22, 2002. EighthAmendment dated May 30, 2003. NinthAmendment dated May 25, TenthAmendment dated May 3, EleventhAmendment dated March 31, 2006. TwelfthAmendment dated May11 2006. Thirteenth Amendment datedSeptember 30, 2007. FourteenthAmendment dated May 1, 2008. FifteenthAmendment datedMay 28,2008. FRONTIER PRODUCTS OFFTAKE AGREEMENT EL DORADO REFINERY AGREEMENT dated as of October 19, 1999 by and between Frontier Oil and Refining Company, a Delaware corporation ("Frontier") and Equiva Trading Company, a Delaware general partnership ("ETCo"), but effective as of the Effective Time defined in the Asset Purchase and Sale Agreement dated even date herewith among Equilon Enterprises LLC, Frontier El Dorado Refining Company and Frontier Oil Corporation. Frontier and ETCo are sometimes referred to herein individually as a Party and collectively as the Parties. WITNESSETH: WHEREAS, Frontier desires to sell certain products in connection with Frontier El Dorado Refining Company's operations at the El Dorado Kansas Refinery, in Butler County Kansas (the "Refinery") all upon the terms and conditions set forth herein; and WHEREAS, ETCo is willing to buy those products in the quantities, at the price, and on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the Parties agree as follows: 1.DEFINITIONS.
